Broyles, C. J.
When this case was here before, the holding of this court, as stated in the headnote (30 Ga. App. 570), was as follows: “Under the facts of this case the words ‘Via Union Compress at Augusta/ written in bills of lading issued in the State of Georgia for interstate shipments of cotton, amounted to a valid and enforceable contract requiring the carrier to compress at Augusta, Georgia, the cotton thus shipped, and did not constitute an unlawful or undue preference in favor of the shipper and against others similarly situated. The published tariffs having permitted the carrier to exercise an option as to compressing cotton, and being silent as to whether the option should be exercised with or without a contract, there was no legal reason why the option should not be exercised by contract; and there was no evidence that the carrier refused to make similar contracts with other shippers. The plaintiff was entitled to recover for breach of the contract in question, and the trial judge erred in directing a verdict in favor of the defendant.” Upon the trial now under review, as admitted in the brief of counsel for the plaintiff in error, “exactly the same evidence was introduced as at the first trial, and thereupon the court, being governed by the opinion of the Court of Appeals, directed a verdict against the defendant James C. Davis, director-general, etc.” The defendant’s motion for a new trial was overruled, and he excepted.
Under the previous ruling of this court in this case the trial court properly refused the grant of a new trial. See also, as to the merits of the case, Draper v. Ga., Fla. & Ala. Ry. Co., 21 Ga. App. 707 (95 S. E. 16).

Judgment affirmed.


Lulte, J., concurs. Bio odio or Hi, J., concurs specially.